        Case 1:20-cr-10111-RWZ Document 170 Filed 07/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                                                         Case No. 20-cr-10111-RWZ
        v.                                         )
                                                   )
 CHARLES LIEBER,                                   )
                                                         ORAL ARGUMENT REQUESTED
                                                   )
        Defendant.                                 )
                                                   )

                                   MOTION TO SUPPRESS

       Defendant Charles Lieber respectfully moves, pursuant to Federal Rules of Criminal

Procedure 12 (b)(3)(C), 47, 49, and District of Massachusetts Local Rules 5.4 and 7.1(b)(1), to

suppress all the statements Professor Lieber made after he unequivocally invoked his right to

legal counsel, and all evidence derived therefrom, including the videotape, in the above matter.

Defendant relies upon the Memorandum of Law and the Declarations submitted herewith. For

the reasons stated therein, this Court should grant Professor Lieber’s Motion to Suppress post-

arrest statements made to interrogators on January 28, 2020 and all evidence derived therefrom.

                            REQUEST FOR ORAL ARGUMENT

       Defendant respectfully requests oral argument on this motion.
         Case 1:20-cr-10111-RWZ Document 170 Filed 07/12/21 Page 2 of 2




Dated: July 12, 2021                                  Respectfully submitted,

                                                      CHARLES LIEBER

                                                      By his attorneys,


                                                       /s/ Torrey K. Young
                                                      Torrey K. Young (BBO # 682550)
                                                      Marc L. Mukasey (admitted pro hac vice)
                                                      MUKASEY FRENCHMAN LLP
                                                      2 Grand Central Tower
                                                      140 East 45th Street, 17th Floor
                                                      New York, New York 10017
                                                      Tel.: (212) 466-6400
                                                      torrey.young@mfsllp.com
                                                      marc.mukasey@mfsllp.com

                                 CERTIFICATE OF SERVICE

        I, Torrey K. Young, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on July 12, 2021.

.

                                                       /s/ Torrey K. Young
                                                      Torrey K. Young
